Title: General Orders, 13 April 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Friday April 13th 1781
                            Parole 
                            Countersigns 
                        
                        At a Division General court martial held in the Connecticut line the ninth instant by order of Colonel Durkee
                            whereof Major Prior was president.
                        Lieutenant William Addams of the first Connecticut regiment was tried for Absenting himself from his
                            regiment and not joining it agreeable to the requisition of the commanding officer found Guilty and sentenced to be
                            Cashiered.
                        The Commander in Chief approves the above sentence and directs it to be carried into immediate execution.
                    